Citation Nr: 1445312	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-33 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right shoulder disorder.

2.  Whether new and material evidence has been received to reopen service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Terri Perciavalle, Agent




ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 2002 to November 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

Service connection for right shoulder and bilateral knee disorders was previously denied by the RO in May 2008, and the Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2013); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

The case was previously before the Board in February 2014, wherein the issues were remanded to afford the Veteran a Board hearing before a Veterans Law Judge.  A videoconference at the local RO in Indianapolis, Indiana, before a Veterans Law Judge sitting in Washington, DC, was scheduled and notice was sent to the Veteran and the representative.  The Veteran did not report for a scheduled Board hearing in July 2014 and has not provided good cause for not attending.  The request is deemed withdrawn and the Board may proceed with adjudication of the issues on appeal.  38 C.F.R. § 20.704(d) (2013).  The Board finds there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).      

The most recent statement of the case, dated October 2012, does not include review of a November 2012 private treatment record; however, as discussed below, the Board is reopening and granting service connection for right shoulder and bilateral knee disorders.  As such, the Veteran is not prejudiced by the Board promulgating a decision without agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.   


FINDINGS OF FACT

1.  An unappealed May 2008 rating decision, in pertinent part, denied service connection for right shoulder and bilateral knee disorders on the basis that there was no evidence of current right shoulder or bilateral knee disabilities.

2.  The evidence received since the May 2008 rating decision relates to unestablished facts of current right shoulder and bilateral knee disabilities.  

3.  The Veteran's currently diagnosed internal derangement of the right shoulder had its onset in service.

4.  The Veteran has currently diagnosed bilateral degenerative joint disease, arthralgia, and internal derangement of the knees.

5.  Symptoms of the Veteran's currently bilateral knee disabilities, including arthritis, have been continuous since service.




CONCLUSIONS OF LAW

1.  The May 2008 rating decision to deny service connection for right shoulder and bilateral knee disorders became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen service connection for a right shoulder disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received to reopen service connection for a bilateral knee disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for internal derangement of the right shoulder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R.	 §§ 3.102, 3.159, 3.303 (2013).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral degenerative joint disease, arthralgia, and internal derangement of the knees have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R.   §§ 3.102, 3.159 (2013).  The Board reopens and grants service connection for right shoulder and bilateral knee disabilities, constituting a full grant of the benefit sought on appeal; therefore, no discussion of VA's duty to notify and to assist is necessary.   

Reopening Service Connection for Right Shoulder and Bilateral Knee Disorders

The Veteran seeks to reopen the previously denied claims of service connection for right shoulder and bilateral knee disorders.  The claims, initially filed in August 2007, were originally denied in a May 2008 rating decision.  The Veteran did not initiate an appeal of the decisions or submit any new and material evidence within the applicable one-year periods.  See 38 C.F.R. § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decisions became final as to the evidence then of record, and are not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In the May 2008 rating decision, the RO, in pertinent part, denied service connection for right shoulder and bilateral knee disorders on the basis that there was no evidence of current disabilities.  The pertinent evidence of record at the time of the May 2008 rating decision includes service treatment records, notice from a VA Medical Center (VAMC) that the Veteran did not report for a scheduled March 2008 VA examination, and the Veteran's lay statements.

The Board has reviewed the evidence of record received since the May 2008 rating decision and finds that it qualifies as new and material evidence to warrant reopening service connection for right shoulder and bilateral knee disorders.  A November 2012 private treatment record notes current diagnoses of internal derangement of the right shoulder and degenerative joint disease of both knees.  The Board finds that this evidence, received after the May 2008 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of current right shoulder and bilateral knee disabilities (a necessary element for service connection).  38 C.F.R. § 3.303(b).   

As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claims; thus, this evidence is new and material and the requirements to reopen the claims under 38 C.F.R. § 3.156(a) have been satisfied.

Accordingly, as the Board has determined that new and material evidence has been received, the request to reopen service connection for right shoulder and bilateral knee disorders is granted to this extent.  In arriving at the above conclusions, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the May 2008 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service records been received since the May 2008 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  

Service Connection Laws and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with bilateral degenerative joint disease of the knees.  "Degenerative joint disease, or osteoarthritis, is defined as 'arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening.'"  Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential single judge decision citing Webster's Desk Dictionary 501 (1986)).  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claim for service connection for a bilateral knee disorder.

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b) where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of            38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including degenerative joint disease (which is arthritis), based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran had service in the Southwest Asian Theater during the Persian Gulf War.  As the Veteran's bilateral knee and right shoulder disabilities have been attributed to clinically diagnosed disorders, and are not chronic multi-symptom illnesses, the provisions of 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2013) are not for application.  

Service Connection for a Right Shoulder Disorder

The Veteran essentially contends that he experienced in-service symptoms of right shoulder pain that have continued since service separation.  

First, the evidence of record demonstrates that the Veteran has currently diagnosed internal derangement of the right shoulder.  See November 2012 private treatment record.  

Next, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran experienced in-service symptoms associated with a right shoulder disorder.  On a June 2007 post-deployment health assessment, the Veteran endorsed muscle aches.  On a September 2007 report of medical history for the purpose of service separation, the Veteran endorsed symptoms of a painful shoulder, indicating his shoulders were "weak."  The reviewing physician noted chronic joint pain.  In a September 2007 report of medical assessment, the Veteran endorsed that he suffered from a shoulder injury while on active duty for which he did not seek medical care.  Based on the above, the Board finds that the Veteran has credibly reported right shoulder symptoms in service because the statements are internally consistent and consistent with the other evidence of record.

The evidence shows that a current disability of internal derangement of the right shoulder exists.  The Board finds that the weight of the evidence is at least in equipoise as to whether the right shoulder disability was incurred in active service.  The Veteran has made credible statements that symptoms of the right shoulder internal derangement had its onset in service that is supported by the other evidence of record.  See July 2009 claim, January 2011 and October 2012 written statements, November 2012 substantive appeal (VA Form 9).  In a July 2009 written statement, the Veteran's spouse reported that the Veteran had problems with his shoulders during, and since, active service.  Further, VA treatment records dated from service separation (November 2007) to present detail the Veteran's right shoulder symptomatology.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease).  As such, resolving reasonable doubt in favor of the Veteran, service connection for internal derangement of the right shoulder is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Bilateral Knee Disorder

The Veteran essentially contends that he experienced in-service symptoms of bilateral knee pain that have continued since service separation.  

As adjudicated below, the Board is granting presumptive service connection for a bilateral knee disorder based on continuity of symptomatology since service under 38 C.F.R. § 3.303(b); therefore, the theories of direct service connection (38 C.F.R. § 3.303(d)), presumptive service connection based on "chronic" symptoms in service (also 38 C.F.R. § 3.303(b)), and presumptive service connection based on manifestation of arthritis to 10 percent within one year of service (38 C.F.R.	 § 3.307) pursuant to the same benefits are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issues; therefore, other service connection theories will not be further discussed.  See 38 U.S.C.A.	 § 7104 (West 2002) (stating that the Board decides actual questions of law or fact).

First, the evidence of record demonstrates that the Veteran has currently diagnosed bilateral degenerative joint disease, arthralgia, and internal derangement of the knees.  See November 2011 and November 2012 private treatment records. 

Next, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran experienced in-service symptoms associated with a bilateral knee disorder.  On a June 2007 post-deployment health assessment, the Veteran endorsed muscle aches.  On a September 2007 report of medical history for the purpose of service separation, the Veteran endorsed knee trouble and stated that he had "weak knees."  The reviewing physician noted chronic joint pain in the knees.  In a September 2007 report of medical assessment, the Veteran endorsed that his knees had worsened since his last physical examination.  The reviewing physician noted the Veteran had no active medical problems.  Based on the above, the Board finds that the Veteran has credibly reported bilateral knee symptoms in service because the statements are internally consistent and consistent with the other evidence of record.

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the Veteran's bilateral knee disabilities have been continuous since service.  Although the Veteran was not specifically diagnosed with a bilateral knee disability in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  The evidence of record demonstrates in-service symptoms of bilateral knee pain and the Veteran and his spouse have reported continued bilateral knee pain since service separation.  See July 2009 claim, July 2009 statement from the Veteran's spouse, January 2011 and October 2012 written statements, November 2012 substantive appeal (VA Form 9).    

Throughout the course of this appeal, the Veteran and his spouse have consistently contended that symptoms of a bilateral knee disorder began during service and continued to worsen since service separation.  VA treatment records dated from service separation (November 2007) to present consistently detail the Veteran's bilateral knee symptomatology.  The Board finds that the Veteran has provided credible statements and testimony as well as lay histories provided to medical personnel that his symptoms of bilateral knee pain have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  

The Board finds that the Veteran's reports of bilateral knee symptomatology since service separation, in the context of the demonstrated in-service bilateral knee symptoms and current diagnoses, are sufficient to place in equipoise the question of whether the current bilateral knee disabilities were incurred in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service bilateral knee symptoms, presumptive service connection for bilateral degenerative joint disease, arthralgia, and internal derangement of the knees is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A.	 § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection renders moot all other theories of service connection.    
 

ORDER

As new and material evidence has been received, the appeal to reopen service connection for a right shoulder disorder is granted.

As new and material evidence has been received, the appeal to reopen service connection for a bilateral knee disorder is granted.

Service connection for internal derangement of the right shoulder is granted.

Service connection for bilateral degenerative joint disease, arthralgia, and internal derangement of the knees is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


